Citation Nr: 1708379	
Decision Date: 03/20/17    Archive Date: 04/03/17

DOCKET NO.  11-28 960	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUES

1.  Whether new and material evidence has been received to reopen a claim for entitlement to service connection for a lumbar spine disability.

2.  Entitlement to service connection for erectile dysfunction (claimed as a dysfunctional sex problem).

3.  Entitlement to service connection for a lumbar spine disability.


REPRESENTATION

Appellant represented by:	Alabama Department of Veterans Affairs


ATTORNEY FOR THE BOARD

J. Trickey, Associate Counsel

INTRODUCTION

The Veteran served in the US. Army National Guard from February 17, 1984 to May 31, 1984.

These matters come before the Board of Veterans' Appeals (Board) on appeal of March 2011 rating decision which denied reopening of the Veteran's claim for a lumbar spine disability.  The March 2011 rating decision also denied service connection for erectile dysfunction (claimed as a dysfunctional sex problem).  

The issue of service connection for a lumbar spine disability is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  In a September 1997 decision, the Board denied service connection for residuals of a back injury.  The Veteran was notified of the September 1997 decision and of his appellate rights; he did not file an appeal following the September 1997 Board decision.  The September 1997 decision is the last final denial on any basis.

2.  The evidence received since the September 1997 decision consists of VA treatment records showing the presence of a current lumbar spine disability, specifically, mild degenerative bilateral facet joints of the lumbar spine and disc protrusion.

3.  The Veteran did not manifest an erectile dysfunction disability during the appeal period.





CONCLUSIONS OF LAW

1.  The September 1997 Board decision denying service connection for residuals of a back injury is final.  38 U.S.C.A. §§ 7103(a), 7104(a), 7105 (West 2014); 38 C.F.R. § 20.1100(a) (2016).

2.  New and material evidence has been received, and the service-connection claim for a lumbar spine disability is reopened.  38 U.S.C.A. § 5108 (West 2014); 38 C.F.R. § 3.156 (2016).

3.  Erectile dysfunction was not incurred or aggravated by service and is not proximately due to or aggravated by service-connected disability.  38 U.S.C.A. §§ 1101, 1112, 1113, 1131, 1137, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.310 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VA's Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), in part, describes VA's duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. § 3.159 (2016).  The RO provided the required notice in a letter sent to the Veteran in December 2010.  This letter informed the Veteran of what evidence was required to substantiate his claims and of his and VA's respective duties for obtaining evidence.  The December 2010 letter informed the Veteran of the laws regarding the requirement of new and material evidence to reopen and final denial.  Thus, the Board finds VA satisfied its duty to notify the Veteran pursuant to the VCAA.

The Board notes that the Veteran was not afforded a VA examination in connection with his claim for service connection for a dysfunctional sex problem, to include erectile dysfunction.  

Pursuant to McClendon v. Nicholson, 20 Vet. App. 79 (2006), an examination is required when (1) there is evidence of a current disability, (2) evidence establishing an "in- service event, injury or disease," or that a disease, manifested in accordance with presumptive service connection regulations, occurred which would support incurrence or aggravation, (3) an indication that the current disability may be related to the in-service event, and (4) insufficient evidence to decide the case. 

The Board finds that the evidence of record weighs against a finding that an in-service event, injury or disease occurred during the Veteran's period of active duty that would support a finding of incurrence or aggravation of a dysfunctional sex problem, to include erectile dysfunction disability.  As such, the second McClendon requirement is not satisfied, and a VA examination is not required.  See also Bardwell v. Shinseki, 24 Vet. App. 36 (2010) (finding that VA is not required to provide a medical examination when there is not credible evidence of an event, injury, or disease in service).  The Board has carefully reviewed the Veteran's statements and concludes that he has not identified further evidence not already of record.  Based on the foregoing, the Board finds that all relevant facts have been properly and sufficiently developed in this appeal and that no further development is required to comply with the duty to assist the Veteran in developing the facts pertinent to his claim.

New and Material Evidence - Lumbar Spine Disability

As a matter of law, a previously disallowed claim can be reopened upon the submission of new and material evidence.  Woehlaert v. Nicholson, 21 Vet. App. 456, 460 (2007) (citing 38 U.S.C.A. §§ 5108, 7105(c)).  

New and material evidence means evidence not previously submitted to agency decisionmakers, which relates, either by itself or when considered with previous evidence of record, to an unestablished fact necessary to substantiate the claim; is neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened; and raises a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a) (2016).  

For purposes of reopening a claim, the credibility of newly submitted evidence is generally presumed.  See Justus v. Principi, 3 Vet. App. 510, 513 (1992).  The threshold for reopening a claim is low.  See Shade v. Shinseki, 24 Vet. App 110, 117 (2010).

Despite the finality of a prior adverse decision, a claim will be reopened and the former disposition reviewed if new and material evidence is furnished with respect to the claim that has been disallowed.  38 U.S.C.A. § 7104(a) (West 2014); 38 C.F.R. §§ 20.1100(a), 20.1104 (2016).  

In September 1997, the Board denied service connection for residuals of a low back disability.  In essence, at the time of the prior denial, the Veteran claimed he incurred a low back disorder as a result of an April 1984 incident in service.  An April 30, 1984 treatment shows the Veteran complained of back pain after "cutting grass".  The treatment note indicates that the back pain was for a duration of one week.  The assessment was back pain; examination indicated normal gait, heel/toe walking, and no evidence of swelling.  The Board identified the Veteran's "primary problem" as the lack of evidence of a current disability.  The Board noted that the Veteran submitted an August 1995 treatment narrative from P.M., M.D. who reported that the Veteran was complaining of a back pain secondary to an injury he suffered in service.  However, the Board also observed that this narrative report did not provide a diagnosis or a finding that a chronic back disability existed.  The Board noted that, even assuming a present disability, there was no competent evidence of a nexus between the Veteran's inservice back treatment and any current disability.  As reconsideration was neither sought nor granted, and the Veteran did not appeal the decision, it became final.  

The evidence the Veteran has submitted since the Board decision in September 1997 consists of lay statements that his lumbar spine disability began in service.   The Board notes November 2003 VA imaging of the lumbar spine showed lumbar lordosis was maintained with no abnormality seen.  August 2007 VA imaging results of the lumbar spine showed normal lordosis, mild degenerative facet joints bilaterally, and normal sacroiliac joints bilaterally.  
VA medical records dated September 2009 record show a history of disc protrusion and a March 2010 VA treatment record shows an impression of "chronic low back pain with disk protrusion between L4-L5 and L5-S1.  

The Veteran's medical evidence relates to unestablished facts necessary to substantiate the claim, specifically, the presence of a current disability.  Accordingly, the Board finds that the Veteran has submitted new and material evidence sufficient to reopen his claim of entitlement to service connection for a lumbar spine disability.  38 C.F.R. § 3.156(a) (2016).

Service Connection - Erectile Dysfunction

Veterans are entitled to disability compensation benefits if they develop a disability "resulting from personal injury suffered or disease contracted in line of duty, or for aggravation of a preexisting injury suffered or disease contracted in line of duty."  38 U.S.C.A. § 1110 (wartime service), 1131 (peacetime service).  

To establish a right to compensation for a present disability, a veteran must show:  "(1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service" - also known as a "nexus" requirement.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed.Cir. 2004).
Service connection is also warranted for a disability which is proximately due to or the result of a service-connected disease or injury.  38 C.F.R. § 3.310(a) (2016).

Except as otherwise provided by law, a claimant has the responsibility to present and support a claim for benefits.  Here, although the Veteran's custodian notified VA that the Veteran wished to file a claim for "dysfunctional sex problems" in an October 19, 2010 Report of Contact, he has provided no lay or medical evidence of a current disability or a disability that existed at any time during the appeal period.  Moreover, there are no VA treatment records showing the Veteran's treatment for or complaints of erectile dysfunction or other sexual disorder.  Even assuming that the Veteran suffers currently from erectile dysfunction or other sexual disorder, there is no evidence of erectile dysfunction or other sexual disorder in service.  Further, there is no lay or medical evidence linking or even suggesting a link between a current disorder and service, or suggesting that the Veteran has a current disorder that is proximately due to or the result of a service-connected disease or injury.  In sum, the requirements for service connection are not met.  See Shedden, supra; 38 C.F.R. § 3.310(a).

Given the record before it, the Board finds that the evidence does not reach the level of equipoise and the claim is denied.  See 38 U.S.C.A. § 5107(a) (West 2014); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).


ORDER

The claim for service connection for a lumbar spine disability is reopened.

Service connection for erectile dysfunction is denied.


REMAND

The Veteran has not been afforded a VA examination to determine the etiology of his lumbar spine disability.  In light of the Veteran's April 1984 in-service injury, his consistent complaints of low back pain, and the evidence regarding the Veteran's current lumbar spine disability, the Board finds that the Veteran should be afforded a VA examination to determine whether there is a relationship between his lumbar spine disability and service.  McClendon v. Nicholson, 20 Vet. App. 79 (2006).

The Veteran receives treatment at the Central Alabama VA Medical Center.  Those VA treatment records are constructively of record, and must be secured to allow for a fully informed appellate review.  Bell v. Derwinski, 2 Vet. App. 611 (1992).

Accordingly, the case is REMANDED for the following action:

1. Obtain all outstanding VA treatment and evaluation records, including records from the Central Alabama VA Medical Center.

2.  Obtain a VA examination in order to ascertain the nature and etiology of his lumbar spine disability.  
Any and all studies, tests, and evaluations deemed necessary by the examiner should be performed.  The examiner is requested to review all pertinent records associated with the claims file, including the Veteran's service treatment records, post-service medical records, and assertions.  It should be noted that the Veteran is competent to attest to factual matters of which he had first-hand knowledge. If there is a medical basis to support or doubt the history provided by the Veteran, the examiner should provide a fully reasoned explanation.

The examiner should state whether it is at least as likely as not (50/50) that a lumbar spine disability manifested in service or is otherwise causally or etiologically related to the Veteran's military service, to include the April 1984  injury in service.

(The term "at least as likely as not" does not mean within the realm of medical possibility, but rather that the medical evidence both for and against a conclusion is so evenly divided that it is as medically sound to find in favor of a certain conclusion as it is to find against it.)  

A clear rationale for all opinions would be helpful and a discussion of the facts and medical principles involved would be of considerable assistance to the Board.

3.  When the development requested has been completed, the case should be reviewed by the AOJ on the basis of additional evidence received since the last Supplemental Statement of the Case. If the benefit sought is not granted, the Veteran and her representative should be furnished a Supplemental Statement of the Case and be afforded a reasonable opportunity to respond before the record is returned to the Board for further review.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. § 5109B (West 2014).




______________________________________________
A. S. Caracciolo
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


